FRANKLIN FEDERAL SAVINGS BANK
EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (the “Agreement”) is entered into as of June 1, 2011,
by and among FRANKLIN FEDERAL SAVINGS BANK, a federally-chartered savings bank
(the “Bank”), RICHARD T. WHEELER, JR. (the “Executive”), and FRANKLIN FINANCIAL
CORPORATION, a Virginia corporation and the holding company of the Bank, solely
as guarantor (the “Corporation”).


WHEREAS, the Executive serves in positions of substantial responsibility with
the Bank; and


WHEREAS, the Bank wishes to set forth the terms of the Executive’s continued
employment in these positions; and


WHEREAS, the Executive is willing and desires to serve in these positions with
the Bank.


NOW THEREFORE, in consideration of these premises, the mutual covenants
contained herein, and other good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows.


ARTICLE 1
EMPLOYMENT


1.1          Employment. The Bank hereby employs the Executive to serve
as President and Chief Executive Officer of the Bank according to the terms and
conditions of this Agreement and for the period stated in Section 1.3 of this
Agreement.  The Executive hereby accepts employment according to the terms and
conditions of this Agreement and for the period stated in Section 1.3 of this
Agreement.


1.2          Responsibilities and Duties.


(a)           As President and Chief Executive Officer, the Executive will
perform all duties and will have all powers associated with these positions, as
set forth in any job description relating to the Executive’s position in effect
on the Effective Date or as may be set forth in the bylaws of the Bank.  The
Executive shall report directly to the Board.


(b)           During the period of his employment hereunder, except for
reasonable periods of absence occasioned by illness, reasonable vacation
periods, and other reasonable leaves of absence approved by the Board, the
Executive will devote all of his business time, attention, skill and efforts to
the faithful performance of his duties under this Agreement, including
activities and duties directed by the board of directors. Notwithstanding the
preceding sentence, subject to the approval of the Board, the Executive may
serve as a member of the board of directors of business, community and
charitable organizations, provided that in each case the service shall not
materially interfere with the performance of his duties under this Agreement,
adversely affect the reputation of the Bank or any other affiliates of the Bank,
or present any conflict of interest.   Nothing in this Section 1.2 shall prevent
the Executive from managing personal investments and affairs, provided that
doing so also does not interfere with the proper performance of the Executive’s
duties and responsibilities under this Agreement.


 
 

--------------------------------------------------------------------------------

 
1.3          Term.


(a)           The term of this Agreement shall include: (i) the initial term,
consisting of the period commencing on the date of this Agreement (the
“Effective Date”) and continuing for thirty-six (36) full months thereafter,
plus (ii) any and all extensions of the initial term made pursuant to this
Section 1.3.


(b)           Commencing as of the first anniversary of the Effective Date and
continuing as of each anniversary of the Effective Date thereafter, the
disinterested members of the Board may extend the Agreement term for an
additional year, so that the remaining term of the Agreement again becomes
thirty-six (36) full months from the applicable anniversary of the Effective
Date, unless the Executive elects not to extend the term of this Agreement by
giving written notice at least thirty (30) days prior to the applicable
anniversary date.


(c)           The disinterested members of the Board will review the Agreement
and the Executive’s performance annually for purposes of determining whether to
extend the Agreement term and will include the rationale and results of its
review in the minutes of the meetings.  The Board will notify the Executive no
earlier than sixty (60) days and no later than thirty (30) days prior to the
applicable anniversary date whether it has determined to extend the Agreement.


(d)           Nothing in this Agreement shall mandate or prohibit a continuation
of the Executive’s employment following the expiration of the term of this
Agreement, upon such terms and conditions as the Bank and the Executive may
mutually agree.


1.4          Service on the Boards of Directors.  The Executive currently serves
as Chairman of the Board.  The Board shall undertake every lawful effort to
ensure that the Executive continues throughout the term of his employment to be
elected or reelected as a director of the Bank.  Notwithstanding anything in
this Agreement to the contrary, unless otherwise agreed to by the parties, the
Executive shall be deemed to have resigned as a director of the Bank effective
immediately after termination of the Executive’s employment for Cause,
regardless of whether the Executive submits a formal, written resignation as
director.
 
ARTICLE 2
COMPENSATION AND BENEFITS


2.1          Base Salary, Bonus and Incentive Compensation.


(a)           In consideration of the Executive’s performance of the obligations
under this Agreement, the Bank shall pay or cause to be paid to the Executive a
salary (the “Base Salary”) at the annual rate of not less than $235,800, payable
according to the regular payroll practices of the Bank. During the period of
this Agreement, the Executive’s Base Salary shall be reviewed at least annually
by the compensation committee designated by the Board.  Any increase in Base
Salary will become the Base Salary for purposes of this Agreement.


(b)           The Executive shall be entitled to incentive compensation in
accordance with any program established by the Bank or as otherwise provided to
the Executive at the discretion of the Bank.


2.2          Benefit Plans and Perquisites. For as long as the Executive is
employed by the Bank, the Executive shall be eligible (x) to participate in any
and all officer or employee compensation, incentive compensation and benefit
plans in effect from time to time, including without limitation plans providing
retirement, medical, dental, short- and long-term disability, and group life
benefits and including stock-based compensation, incentive, or bonus plans
existing on the date of this Agreement or adopted after the date of this
Agreement, provided that the Executive satisfies the eligibility requirements
for any of the plans or benefits, and (y) to receive any and all other fringe
and other benefits provided from time to time, including the specific items
described in (a)-(b) below.


 
2

--------------------------------------------------------------------------------

 


(a)            Reimbursement of business expenses. The Executive shall be
entitled to reimbursement for all reasonable business expenses incurred while
performing his obligations under this Agreement, including but not limited to
all reasonable business travel and entertainment expenses incurred while acting
at the request of or in the service of the Bank.  Expenses will be reimbursed if
they are submitted in accordance with the Bank’s policies and procedures.


(b)           Facilities.  The Bank will furnish the Executive with the working
facilities and staff customary for executive officers with the comparable titles
and duties of the Executive as set forth in Sections 1.1 and 1.2 of this
Agreement and as are necessary for the Executive to perform his duties.  The
location of such facilities and staff shall be at the principal administrative
offices of the Bank, or at such other site or sites customary for such offices.


2.3          Leave. The Executive shall be entitled to personal leave, which
includes sick leave and paid annual vacation (of at least five weeks), and
short-term disability leave in accordance with policies established from time to
time by the Bank.  In addition to paid personal leave and other leave, the Board
may grant the Executive a leave or leaves of absence, with or without pay, at
such time or times and upon such terms and conditions as the Board may
determine.


2.4          Insurance. The Bank shall maintain or cause to be maintained
director and officer liability insurance covering the Executive throughout the
term of this Agreement.
 
ARTICLE 3
EMPLOYMENT TERMINATION


3.1          Termination of Employment.


(a)           Death. The Executive’s employment shall terminate automatically at
the Executive’s death. If the Executive dies in active service to the Bank, the
Executive’s estate shall receive any sums that would have otherwise been due to
the Executive as Base Salary and reimbursement of expenses through the
Executive’s last day of employment.


(b)           Disability. By delivery of written notice thirty (30) days in
advance to the Executive, the Bank may terminate the Executive’s employment if
the Executive is disabled.  For purposes of this Agreement the Executive shall
be considered “disabled” if an independent physician selected by the Bank and
reasonably acceptable to the Executive or the Executive’s legal representative
determines that, because of illness or accident, the Executive is unable to
perform the Executive’s duties and will be unable to perform the Executive’s
duties for a period of ninety (90) consecutive days.  The Executive shall not be
considered disabled, however, if the Executive returns to work on a full-time
basis within thirty (30) days after the Bank gives notice of termination due to
disability.  If the Executive is terminated by the Corporation because of
disability, the Executive’s employment with the Bank shall also terminate at the
same time.  Upon termination of the Executive’s employment under this provision,
and for the then remaining term of the Agreement, the Bank shall continue to pay
the Executive’s full Base Salary at the rate then in effect and provide the
Executive with all benefits contemplated by this Agreement or otherwise,
provided that the amount of the payments by the Bank to the Executive under this
Section 3.1(b) shall be reduced by the sum of the amounts, if any, payable to
the Executive for the same period under any disability benefit plan covering the
Executive.
 
 
3

--------------------------------------------------------------------------------

 


3.2          Involuntary Termination with Cause. The Bank may terminate the
Executive’s employment for Cause.  If the Executive’s employment terminates for
Cause, the Executive shall receive the Base Salary through the date on which the
termination of employment becomes effective and reimbursement of expenses to
which the Executive is entitled when termination becomes
effective.  Notwithstanding anything to the contrary in this Agreement, if the
Executive is terminated for Cause by the Corporation, the Executive shall be
deemed also to have been terminated for Cause by the Bank.  The Executive shall
not be deemed to have been terminated for Cause under this Agreement unless and
until there is delivered to the Executive a copy of a resolution adopted at a
meeting of the Board called and held for the purpose, which resolution shall (x)
contain findings that the Executive has committed an act constituting Cause, and
(y) specify the particulars thereof.  The resolution of the Board shall be
deemed to have been duly adopted if and only if it is adopted by the affirmative
vote of a majority of the directors of the Bank then in office, excluding the
Executive.  Notice of the meeting and the proposed termination for Cause shall
be given to the Executive a reasonable time before the meeting of the
Board.  The Executive and the Executive’s counsel (if the Executive chooses to
have counsel present) shall have a reasonable opportunity to be heard by the
Board at the meeting. For purposes of this Agreement “Cause” means any of the
following:


   (1)           a material act of dishonesty in performing Executive’s duties
on behalf of the Bank;
 
                                (2)           a willful misconduct that in the
judgment of the Board will likely cause economic damage to the Bank or its
affiliates or injury to the business reputation of the Bank or its affiliates;
   
                                (3)           incompetence (in determining
incompetence, the acts or omissions shall be measured against standards
generally prevailing in the savings institutions industry);


                                (4)           a breach of fiduciary duty
involving personal profit;
 
                                (5)           the intentional failure to perform
stated duties under this Agreement after written notice thereof from the Board;
 
                                (6)           a willful violation of any law,
rule or regulation (other than minor or routine traffic violations or similar
offenses) that reflects adversely on the reputation of the Bank or its
affiliates, any felony conviction, any violation of law involving moral
turpitude, or any violation of a final cease-and-desist order; or
 
                                (7)           a material breach by the Executive
of any provision of this Agreement.
 
No act, or failure to act, on the Executive’s part shall be considered “willful”
unless he has acted, or failed to act, with an absence of good faith and without
reasonable belief that his action or failure to act was in the best interest of
the Bank.


3.3          Voluntary Termination by the Executive Without Good Reason. In
addition to his other rights to terminate his employment under this Agreement,
the Executive may voluntarily terminate employment during the term of this
Agreement upon at least ninety (90) days prior written notice to the Board. Upon
the Executive’s voluntary termination, he will receive only his compensation and
vested rights and benefits to the date of his termination of employment.
Following his voluntary termination of employment under this Section 3.3, the
Executive will be subject to the restrictions set forth in Article 7.


 
4

--------------------------------------------------------------------------------

 


3.4          Involuntary Termination Without Cause and Voluntary Termination
with Good Reason. With written notice to the Executive at least thirty (30) days
in advance, the Bank may terminate the Executive’s employment without
Cause.  Termination shall take effect at the end of the notice period.  With
advance written notice to the Bank as provided in clause (y), the Executive may
terminate employment for Good Reason.  If the Executive’s employment terminates
involuntarily without Cause or voluntarily but with Good Reason, the Executive
shall be entitled to the benefits specified in Article 4 of this Agreement.  For
purposes of this Agreement, a voluntary termination by the Executive shall be
considered a voluntary termination with Good Reason if the conditions stated in
both clauses (x) and (y) of this Section 3.4 are satisfied:


(x)           a voluntary termination by the Executive shall be considered a
voluntary termination with Good Reason if any of the following occur without the
Executive’s written consent, and the term Good Reason shall mean the occurrence
of any of the following without the Executive’s written consent:


(1)           a material change in the Executive’s position to become one of
lesser responsibility, importance, or scope from the position and attributes
thereof described in Sections 1.1 and 1.2 of this Agreement (provided, however,
that a reduction in duties and responsibilities consented to in writing by the
Executive in connection with succession planning of the Bank, shall not be
deemed a Good Reason);
 
(2)           a liquidation or dissolution of the Corporation or the Bank, other
than liquidations or dissolutions that are caused by reorganizations that do not
affect the status of the Executive;


(3)           a material reduction in Executive’s Base Salary or benefits
required to be provided hereunder (other than a reduction that is generally
applicable to the Bank’s executive employees or a reduction or elimination of
the Executive’s benefits under one or more benefit plans maintained by the Bank
as part of a good faith, overall reduction or elimination of such plans or
benefits applicable to all participants in a manner that does not discriminate
against the Executive (except as such discrimination may be necessary to comply
with applicable law));
 
(4)           a relocation of the Executive’s principal place of employment by
more than twenty-five (25) miles from its location as of the date of this
Agreement; or
 
(5)          a material breach of this Agreement by the Bank.


(y)           the Executive must give notice to the Bank of the existence of one
or more of the conditions described in clause (x) within sixty (60) days after
the initial existence of the condition, and the Bank shall have thirty (30) days
thereafter to remedy the condition.  In addition, the Executive’s voluntary
termination because of the existence of one or more of the conditions described
in clause (x) must occur within six (6) months after the initial existence of
the condition.

 
 
5

--------------------------------------------------------------------------------

 
 
ARTICLE 4
SEVERANCE COMPENSATION
 
4.1          Cash Severance after Termination Without Cause or Termination for
Good Reason.


(a)           Subject to the possibility that cash severance after employment
termination might be delayed under Section 4.1(b), if the Executive’s employment
terminates involuntarily but without Cause or if the Executive voluntarily
terminates employment with Good Reason, the Executive shall for the unexpired
term of this Agreement, in accordance with the Bank’s regular pay practices,
continue to receive the Base Salary in effect at the Executive’s termination of
employment.  However, the Bank and the Executive acknowledge and agree that the
severance benefits under this Section 4.1 shall not be payable if severance
benefits are payable or shall have been paid to the Executive under Article 5 of
this Agreement.


(b)           If when employment termination occurs the Executive is a
“specified employee” within the meaning of Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”), if the cash severance payment under
Section 4.1(a) would be considered deferred compensation under Section 409A of
the Code, and finally if an exemption from the six-month delay requirement of
Section 409A(a)(2)(B)(i) of the Code is not available, the Executive’s continued
Base Salary under Section 4.1(a) for the first six months after employment
termination shall be paid to the Executive in a single lump sum without interest
on the first day of the seventh (7th) month after the month in which the
Executive’s employment terminates and all remaining payments shall be made as
originally scheduled. References in this Agreement to Section 409A of the Code
include rules, regulations, and guidance of general application issued by the
Department of the Treasury under Section 409A of the Code.
  
4.2          Post-Termination Insurance Coverage.


(a)           If the Executive’s employment terminates involuntarily but without
Cause or voluntarily but with Good Reason, or because of disability, the Bank
shall continue or cause to be continued at the Bank’s expense medical and life
insurance benefits for the Executive and any of his dependents covered at the
time of his termination.  The medical insurance benefits shall continue until
the first to occur of (w) the Executive’s return to employment with the Bank or
another employer, (x) the Executive’s attainment of age 65, (y) the Executive’s
death, or (z) the end of the term remaining under this Agreement when the
Executive’s employment terminates.


(b)           If (x) under the terms of the applicable policy or policies for
the insurance benefits specified in Section 4.2(a) it is not possible to
continue coverage for the Executive and his dependents, or (y) when employment
termination occurs the Executive is a “specified employee” within the meaning of
Section 409A of the Code, if any of the continued insurance coverage benefits
specified in Section 4.2(a) would be considered deferred compensation under
Section 409A of the Code, and finally, if an exemption from the six-month delay
requirement of Section 409A(a)(2)(B)(i) of the Code is not available for that
particular insurance benefit, the Bank shall pay to the Executive in a single
lump sum an amount in cash equal to the present value of the Bank’s projected
cost to maintain that particular insurance benefit (and associated income tax
gross-up benefit, if applicable) had the Executive’s employment not terminated,
assuming continued coverage for 36 months. The lump-sum payment shall be made
thirty (30) days after employment termination or, if Section 4.1(b) applies, on
the first day of the seventh (7th) month after the month in which the
Executive’s employment terminates.


ARTICLE 5
CHANGE IN CONTROL BENEFITS


5.1          Change in Control Benefits. If a Change in Control occurs during
the term of this Agreement and, thereafter, the Executive’s employment
terminates involuntarily but without Cause or if the Executive voluntarily
terminates employment with Good Reason, the Bank shall make or cause to be made
a lump-sum payment to the Executive in an amount in cash equal to three (3)
times the Executive’s average annual compensation.  For this purpose, average
annual compensation means the Executive’s taxable income reported by the Bank
(or any affiliate of the Bank) for the five (5) calendar years immediately
preceding the calendar year in which the Change in Control occurs.  The payment
required under this paragraph is payable no later than five (5) business days
after the Executive’s termination of employment.  If the Executive receives
payment under Section 5.1, the Executive shall not be entitled to any additional
severance benefits under Section 4.1 of this Agreement.  In addition to the cash
severance benefit provided for under this Section 5.1, the Bank shall provide
the Executive with the post-termination insurance coverage described in Section
4.2(a) of this Agreement, subject to the provisions of Section 4.2(b) of this
Agreement.


 
6

--------------------------------------------------------------------------------

 


5.2          Change in Control Defined. For purposes of this Agreement “Change
in Control” means a change in control as defined in Section 409A of the Code and
rules, regulations, and guidance of general application thereunder issued by the
Department of the Treasury, including:


(a)           Change in ownership: a change in ownership of the Corporation
occurs on the date any one person or group accumulates ownership of Corporation
stock constituting more than 50% of the total fair market value or total voting
power of Corporation stock;
  
(b)           Change in effective control: (x) any one person or more than one
person acting as a group acquires within a 12-month period ownership of
Corporation stock possessing 30% or more of the total voting power of
Corporation stock, or (y) a majority of the Board is replaced during any
12-month period by directors whose appointment or election is not endorsed in
advance by a majority of the Board; or


(c)           Change in ownership of a substantial portion of assets: a change
in ownership of a substantial portion of the Corporation’s assets occurs if in a
12-month period any one person or more than one person acting as a group
acquires from the Corporation assets having a total gross fair market value
equal to or exceeding 40% of the total gross fair market value of all of the
Corporation’s assets immediately before the acquisition or acquisitions.  For
this purpose, gross fair market value means the value of the Corporation’s
assets, or the value of the assets being disposed of, determined without regard
to any liabilities associated with the assets.


5.3          Potential Limitation of Benefits Under Certain
Circumstances.  Notwithstanding any other provisions of this Agreement, in the
event that (x) the aggregate payments or benefits to be made or afforded to the
Executive under this Agreement or otherwise, which are deemed to be parachute
payments as defined in Section 280G of the Code or any successor thereof (the
“Termination Benefits”) would be deemed to include an “excess parachute payment”
under Section 280G of the Code; and (y) if such Termination Benefits were
reduced to an amount (the “Non-Triggering Amount”), the value of which is one
dollar ($1.00) less than an amount equal to three (3) times the Executive’s
“base amount,” as determined in accordance with Section 280G of the Code and the
Non-Triggering Amount less the product of the marginal rate of any applicable
state and federal income tax and the Non-Triggering Amount would be greater than
the aggregate value of the Termination Benefits (without such reduction) minus
(1) the amount of tax required to be paid by the Executive thereon by Section
4999 of the Code and further minus (2) the product of the Termination Benefits
and the marginal rate of any applicable state and federal income tax, then the
Termination Benefits shall be reduced to the Non-Triggering Amount.  The
allocation of the reduction required hereby among the Termination Benefits shall
be determined by the Executive.  Notwithstanding the foregoing, the Bank shall
not pay the Executive Termination Benefits in excess of three (3) times his
average annual compensation (or such other amount that may be permitted by the
Office of Thrift Supervision pursuant to regulation or regulatory
guidance).  Any payment of Termination Benefits in excess of three (3) times the
Executive average annual compensation shall be made by the Corporation.  The
Corporation’s independent public accountants will determine the value of any
reduction in the payments and benefits; the Bank will pay for the accountants’
opinion.  The Bank may request, and the Executive has the right to demand that,
a ruling from the IRS as to whether any disputed payments and benefits have
adverse tax consequences.  The Bank will promptly prepare and file the request
for a ruling from the IRS, but in no event will the Bank make this filing later
than thirty (30) days from the date of the accountant’s opinion referred to
above.  The request will be subject to the Executive’s approval prior to filing;
the Executive shall not unreasonably withhold his approval.  The Bank and the
Executive agree to be bound by any ruling received from the IRS and to make
appropriate payments to each other to reflect any IRS rulings, together with
interest at the applicable federal rate provided for in Section 7872(f)(2) of
the Code.  Nothing contained in this Agreement shall result in a reduction of
any payments or benefits to which the Executive may be entitled upon termination
of employment other than pursuant to Sections 4 and 5 hereof, or a reduction in
the payments and benefits specified, below zero.


 
7

--------------------------------------------------------------------------------

 


ARTICLE 6
CONFIDENTIALITY AND CREATIVE WORK


6.1          Non-disclosure. The Executive covenants and agrees not to reveal to
any person, firm, or corporation any confidential information of any nature
concerning the Bank or its business, or anything connected therewith. As used in
this Article 6 the term “confidential information” means all of the Bank’s and
the Bank’s affiliates’ confidential and proprietary information and trade
secrets in existence on the date hereof or existing at any time during the term
of this Agreement, including but not limited to:


(a)           the whole or any portion or phase of any business plans, financial
information, purchasing data, supplier data, accounting data, or other financial
information;


(b)           the whole or any portion or phase of any research and development
information, design procedures, algorithms or processes, or other technical
information;
(c)           the whole or any portion or phase of any marketing or sales
information, sales records, customer lists, prices, sales projections, or other
sales information; and


(d)           trade secrets, as defined from time to time by the laws of
Virginia.


This Section 6.1 does not prohibit disclosure required by an order of a court
having jurisdiction or a subpoena from an appropriate governmental agency or
disclosure made by the Executive in the ordinary course of business and within
the scope of the Executive’s authority.
 
6.2          Return of Materials. The Executive agrees to immediately deliver or
return to the Bank upon termination, upon expiration of this Agreement, or as
soon thereafter as possible, all written information and any other similar items
furnished by the Bank or prepared by the Executive in connection with the
Executive’s services hereunder and to immediately delete all electronically
stored data of the Bank maintained on the Executive’s personal computers and to
return all Bank-provided computers or communication devices (i.e., laptop,
Blackberry, PDA, etc.).  The Executive will retain no copies thereof after
termination of this Agreement or termination of the Executive’s employment.


6.3          Creative Work. The Executive agrees that all creative work and work
product, including but not limited to all technology, business management tools,
processes, software, patents, trademarks, and copyrights developed by the
Executive during the term of this Agreement, regardless of when or where such
work or work product was produced, constitutes work made for hire, all rights of
which are owned by the Bank.  The Executive hereby assigns to the Bank all
rights, title, and interest, whether by way of copyrights, trade secret,
trademark, patent, or otherwise, in all such work or work product, regardless of
whether the same is subject to protection by patent, trademark, or copyright
laws.
 
 
8

--------------------------------------------------------------------------------

 
 
6.4          Affiliates’ Confidential Information is Covered; Confidentiality
Obligation Survives Termination. For purposes of this Agreement, the term
“affiliate” of the Bank includes any entity that directly, or indirectly through
one or more intermediaries, controls, is controlled by, or is under common
control of the Bank. The rights and obligations set forth in this Article 6
shall survive termination of this Agreement.
 
 
6.5          Injunctive Relief. The Executive acknowledges that it is impossible
to measure in money the damages that will accrue to the Bank if the Executive
fails to observe the obligations imposed by this Article 6.  Accordingly, if the
Bank institutes an action to enforce the provisions hereof, the Executive hereby
waives the claim or defense that an adequate remedy at law is available to the
Bank, and the Executive agrees not to urge in any such action the claim or
defense that an adequate remedy at law exists.  The confidentiality and remedies
provisions of this Article 6 shall be in addition to and shall not be deemed to
supersede or restrict, limit, or impair the Bank’s rights under applicable state
or federal statute or regulation dealing with or providing a remedy for the
wrongful disclosure, misuse, or misappropriation of trade secrets or proprietary
or confidential information.


ARTICLE 7
COMPETITION AFTER EMPLOYMENT TERMINATION


7.1          Covenant Not to Solicit Employees. The Executive agrees not to,
directly or indirectly, solicit or employ the services of any officer or
employee of the Bank (including an individual who was an officer or employee of
the Bank during the one year period following the Executive’s termination) for
one year after the Executive’s employment termination.


7.2          Covenant Not to Compete.


(a)           The Executive covenants and agrees not to compete directly or
indirectly with the Bank for one year after the Executive’s involuntary
termination without cause or voluntary termination for Good Reason. For purposes
of this Section 7.2:
 
(1)          the term compete means:


 
(i)
providing financial products or services on behalf of any financial institution
for any person residing in the territory,



 
(ii)
assisting (other than through the performance of ministerial or clerical duties)
any financial institution in providing financial products or services to any
person residing in the territory, or



 
(iii)
inducing or attempting to induce any person who was a customer of the Bank at
the date of the Executive’s employment termination to seek financial products or
services from another financial institution.

 
(2)          the words directly or indirectly mean:
 
 
(i)
acting as a consultant, officer, director, independent contractor, or employee
of any financial institution in competition with the Bank or its affiliates in
the territory, or



 
(ii)
communicating to such financial institution the names or addresses or any
financial information concerning any person who was a customer of the Bank or
its affiliates when the Executive’s employment terminated.

 
 
9

--------------------------------------------------------------------------------

 


 
(3)
the term customer means any person to whom the Bank or its affiliates is
providing financial products or services on the date of the Executive’s
employment termination or within one year thereafter.



 
(4)
the term financial institution means any bank, savings association, or bank or
savings association holding company, or any other institution, the business of
which is engaging in activities that are financial in nature or incidental to
such financial activities as described in Section 4(k) of the Bank Holding
Company Act of 1956, other than the Bank or any of its affiliated corporations.



 
(5)
financial product or service means any product or service that a financial
institution or a financial holding company could offer by engaging in any
activity that is financial in nature or incidental to such a financial activity
under Section 4(k) of the Bank Holding Company Act of 1956 and that is offered
by the Bank or an affiliate on the date of the Executive’s employment
termination, including but not limited to banking activities and activities that
are closely related and a proper incident to banking.



 
(6)
the term person means any individual or individuals, corporation, partnership,
fiduciary or association.



 
(7)
the term territory means the area within a 30-mile radius of any office of the
Bank at the date of the Executive’s employment termination.



(b)           If any provision of this Article 7 or any word, phrase, clause,
sentence or other portion thereof (including, without limitation, the
geographical and temporal restrictions contained therein) is held to be
unenforceable or invalid for any reason, the unenforceable or invalid provision
or portion shall be modified or deleted so that the provisions hereof, as
modified, are legal and enforceable to the fullest extent permitted under
applicable law.


(c)           The Executive acknowledges that the Bank’s willingness to enter
into this Agreement and to make the payments contemplated by Articles 3 and 4 of
this Agreement is conditioned on the Executive’s acceptance of the covenants set
forth in Articles 6 and 7 of this Agreement and that the Bank would not have
entered into this Agreement without such covenants in force.


7.3          Injunctive and Other Relief. Because of the unique character of the
services to be rendered by the Executive hereunder, the Executive understands
that the Bank would not have an adequate remedy at law for the material breach
or threatened breach by the Executive of any one or more of the Executive’s
covenants in this Article 7.  Accordingly, the Executive agrees that the Bank’s
remedies for a breach of this Article 7 include, but are not limited to, (x)
forfeiture of any money representing accrued salary, contingent payments, or
other fringe benefits (including any amount payable pursuant to Article 4) due
and payable to the Executive during the period of any breach by the Executive,
and (y) a suit in equity by the Bank to enjoin the Executive from the breach or
threatened breach of such covenants. The Executive hereby waives the claim or
defense that an adequate remedy at law is available to the Bank and the
Executive agrees not to urge in any such action the claim or defense that an
adequate remedy at law exists. Nothing herein shall be construed to prohibit the
Bank from pursuing any other or additional remedies for the breach or threatened
breach.


7.4          Article 7 Survives Termination But Is Void After a Change in
Control. The rights and obligations set forth in this Article 7 shall survive
termination of this Agreement.  However, Article 7 shall become null and void
effective immediately upon a Change in Control.


 
10

--------------------------------------------------------------------------------

 


ARTICLE 8
MISCELLANEOUS
 
8.1          Successors and Assigns.


(a)           This Agreement shall be binding upon the Bank and any successor to
the Bank, including any persons acquiring directly or indirectly all or
substantially all of the business or assets of the Bank by purchase, merger,
consolidation, reorganization, or otherwise, but this Agreement and the Bank’s
obligations under this Agreement are not otherwise assignable, transferable, or
delegable by the Bank.  By agreement in form and substance satisfactory to the
Executive, the Bank shall require any successor to all or substantially all of
the business or assets of the Bank expressly to assume and agree to perform this
Agreement in the same manner and to the same extent the Bank would be required
to perform had no succession occurred.
 
(b)           This Agreement shall inure to the benefit of and be enforceable by
the Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, and legatees.


(c)           Without written consent of the other parties, no party shall
assign, transfer, or delegate this Agreement or any rights or obligations under
this Agreement, except as expressly provided herein.  Without limiting the
generality or effect of the foregoing, the Executive’s right to receive payments
hereunder is not assignable or transferable, whether by pledge, creation of a
security interest, or otherwise, except for a transfer by the Executive’s will
or by the laws of descent and distribution. If the Executive attempts an
assignment or transfer that is contrary to this Section 8.1, the Bank shall have
no liability to pay any amount to the assignee or transferee.


8.2          Governing Law, Jurisdiction and Forum. This Agreement shall be
construed under and governed by the internal laws of Virginia, without giving
effect to any conflict of laws provision or rule that would cause the
application of the laws of any jurisdiction other than Virginia.  By entering
into this Agreement, the Executive acknowledges that the Executive is subject to
the jurisdiction of both the federal and state courts in Virginia.


8.3          Entire Agreement. This Agreement sets forth the entire agreement of
the parties concerning the employment of the Executive by the Bank.  Any oral or
written statements, representations, agreements, or understandings made or
entered into prior to or contemporaneously with the execution of this Agreement
are hereby rescinded, revoked, and rendered null and void by the parties.


8.4          Notices. All notices, requests, demands, and other communications
hereunder shall be in writing and shall be deemed to have been duly given if
delivered by hand or mailed, certified or registered mail, return receipt
requested, with postage prepaid.  Unless otherwise changed by notice, notice
shall be properly addressed to the Executive if addressed to the address of the
Executive on the books and records of the Bank at the time of the delivery of
such notice, and properly addressed to the Bank if addressed to the Board at the
Bank’s executive offices.


8.5          Severability. If there is a conflict between any provision of this
Agreement and any statute, regulation, or judicial precedent, the latter shall
prevail, but the affected provisions of this Agreement shall be curtailed and
limited solely to the extent necessary to bring them within the requirements of
law.  If any provisions of this Agreement is held by a court of competent
jurisdiction to be indefinite, invalid, void or voidable, or otherwise
unenforceable, the remainder of this Agreement shall continue in full force and
effect unless that would clearly be contrary to the intentions of the parties or
would result in an injustice.


 
11

--------------------------------------------------------------------------------

 


8.6          Captions and Counterparts. The captions in this Agreement are
solely for convenience. The captions do not define, limit, or describe the scope
or intent of this Agreement.  This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument.
  
8.7          No Duty to Mitigate.  The Executive shall not be required to
mitigate the amount of any payment provided for in this Agreement by seeking
other employment.  Moreover, provided the Executive is not in breach of any
obligation under Articles 6 and 7 of this Agreement, the amount of any payment
provided for in this Agreement shall not be reduced by any compensation earned
or benefits provided as the result of employment of the Executive or as a result
of the Executive being self-employed after employment termination.


8.8          Amendment and Waiver. This Agreement may not be amended, released,
discharged, abandoned, changed, or modified in any manner, except by an
instrument in writing signed by each of the parties hereto.  The failure of any
party hereto to enforce at any time any of the provisions of this Agreement
shall not be construed to be a waiver of any such provision, nor affect the
validity of this Agreement or any part thereof or the right of any party
thereafter to enforce each and every such provision.  No waiver or any breach of
this Agreement shall be held to be a waiver of any other or subsequent breach.


8.9          Compliance with Internal Revenue Code Section 409A. The Bank and
the Executive intend that their exercise of authority or discretion under this
Agreement shall comply with Section 409A of the Code.  If any provision of this
Agreement does not satisfy the requirements of Section 409A of the Code, the
provision shall nevertheless be applied in a manner consistent with those
requirements.  If any provision of this Agreement would subject the Executive to
additional tax or interest under Section 409A of the Code, the Bank shall reform
the provision.  However, the Bank shall maintain to the maximum extent
practicable the original intent of the applicable provision without subjecting
the Executive to additional tax or interest, and the Bank shall not be required
to incur any additional compensation expense as a result of the reformed
provision.


8.10        Required Provisions.  In the event any of the foregoing provisions
of this Agreement conflict with the terms of this Section 8.10, this Section
8.10 shall prevail.


(a)           The Board may terminate the Executive’s employment at any time,
but any termination by the Bank, other than termination for Cause, shall not
prejudice the Executive’s right to compensation or other benefits under this
Agreement.  The Executive shall not have the right to receive compensation or
other benefits for any period after termination for Cause as defined in Section
3.2 of this Agreement.


(b)           If the Executive is suspended from office and/or temporarily
prohibited from participating in the conduct of the Bank’s affairs by a notice
served under Section 8(e)(3) or 8(g)(1) of the Federal Deposit Insurance Act, 12
U.S.C. Section 1818(e)(3) or (g)(1), the Bank’s obligations under this Agreement
shall be suspended as of the date of service, unless stayed by appropriate
proceedings.  If the charges in the notice are dismissed, the Bank may, in its
discretion:  (i) pay the Executive all or part of the compensation withheld
while its contract obligations were suspended; and (ii) reinstate (in whole or
in part) any of the obligations which were suspended.


(c)           If the Executive is removed and/or permanently prohibited from
participating in the conduct of the Bank’s affairs by an order issued under
Section 8(e)(4) or 8(g)(1) of the Federal Deposit Insurance Act, 12 U.S.C.
Section 1818(e)(4) or (g)(1), all obligations of the Bank under this Agreement
shall terminate as of the effective date of the order, but vested rights of the
contracting parties shall not be affected.


 
12

--------------------------------------------------------------------------------

 


(d)           If the Bank is in default as defined in Section 3(x)(1) of the
Federal Deposit Insurance Act, 12 U.S.C. Section 1813(x)(1), all of the Bank’s
obligations under this Agreement shall terminate as of the date of default, but
this paragraph shall not affect any vested rights of the contracting parties.


(e)           All obligations under this Agreement shall terminate, except to
the extent determined that continuation of the Agreement is necessary for the
continued operation of the institution:  (i) by the Director of the Office of
Thrift Supervision (OTS), or his designee, at the time the Federal Deposit
Insurance Corporation (FDIC) enters into an agreement to provide assistance to
or on behalf of the Bank under the authority contained in Section 13(c) of the
Federal Deposit Insurance Act, 12 U.S.C. Section 1823(c), or (ii) by the
Director of the OTS (or his designee) at the time the Director of the OTS (or
his designee) approves a supervisory merger to resolve problems related to the
operations of the Bank or when the Bank is determined by the Director of the OTS
to be in an unsafe or unsound condition.  Any rights of the Executive that have
already vested, however, shall not be affected by such action.


(f)           Any payments made to the Executive pursuant to this Agreement, or
otherwise, are subject to, and conditioned upon, their compliance with 12 U.S.C.
Section 1828(k) and FDIC Regulation 12 C.F.R. Part 359, Golden Parachute and
Indemnification Payments.


8.11        Source of Payments.  All payments provided for under this Agreement
shall be timely paid in cash or check from the general funds of the Bank.  The
Corporation, however, unconditionally guarantees payment and provision of all
amounts and benefits due under this Agreement.  In the event the Bank does not
pay such amounts or provide such benefits, they shall be paid or provided by the
Corporation.
 
 
13

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have executed this Employment Agreement as of
the date first written above.
 
FRANKLIN FEDERAL SAVINGS BANK
  /s/ Elizabeth W. Robertson
For the Board of Directors
 
FRANKLIN FINANCIAL CORPORATION
  /s/ Elizabeth W. Robertson
For the Board of Directors
(for purposes of Section 8.11 only)
 
/s/ Richard T. Wheeler, Jr.
Richard T. Wheeler, Jr.



 
14

--------------------------------------------------------------------------------

 
 